CERTAIN CONFIDENTIAL INFORMATION HAS BEEN OMITTED


Sixth Amendment to Pooled Patents Agreement


This Sixth Amendment to the Pooled Patents Agreement (the “Sixth Amendment”),
effective as of the date of execution by both parties (the “Sixth Amendment
Effective Date”), is made by and between Illumina, Inc., a Delaware corporation
having a place of business at 5200 Illumina Way, San Diego, CA 92122
(“Illumina”) and Sequenom, Inc., a Delaware corporation, having a place of
business at 3595 John Hopkins Court, San Diego CA 92121 (“Sequenom”). Sequenom
and Illumina may be referred to herein as “Party” or “Parties.”


WHEREAS, the Parties entered into the Pooled Patents Agreement, dated December
2, 2014, as amended via the First Amendment dated April 21, 2016, Second
Amendment dated April 17, 2017, Third Amendment dated August 28, 2017, Fourth
Amendment dated March 15, 2018, and Fifth Amendment dated April 12, 2019
(“Agreement”);


WHEREAS, the Parties also desire to amend the Agreement to modify the Test Fees
effective as of the Sixth Amendment Effective Date; and


WHEREAS, for good and valuable consideration, the Parties agree to amend the
Agreement as follows:


1.Section 3.2(c)(i) is deleted in its entirety and replaced with:


Except as expressly stated otherwise in this Agreement (including in Section
3.2(c)(ii) (Exceptions to Amount of Test Fee), Section 2.8(e) (Third Parties in
Litigation with Illumina), Section 2.8(f) (Non-Illumina Platforms) and Section
2.9(c) (Settlement with Existing Sequenom Litigants)), each Illumina Party or
Sequenom Party shall enter into written agreements with Persons it grants
rights, licenses, or authorizations as an Authorized Labs such that the
Authorized Lab is obligated to pay Test Fees on a quarterly basis, and Sequenom
Parties and Illumina Parties shall be obligated to pay Test Fees on a quarterly
basis. On a semiannual basis, the amount of Test Fee payable by each Authorized
Lab for Licensed NIPT Tests shall be established to be no lower than the Test
Fee amount on Schedule 1 corresponding to the annualized volume of Licensed NIPT
LDT Tests that Authorized Lab performed (a) in the first two quarters of a
calendar year to determine the amount of Test Fees that shall be payable by an
Authorized Lab for Licensed NIPT LDT Tests performed in the remainder of the
calendar year, and (b) in the second two quarters of a calendar year to
determine the amount of Test Fees that shall be payable by an Authorized Lab for
Licensed NIPT LDT Tests performed in the first two quarters of the following
calendar year. Any new Authorized Lab receiving the right to perform Licensed
NIPT LDT Tests shall pay Test Fees for Licensed NIPT LDT Tests that are no lower
than the amount of Test Fee on Schedule 1 that corresponds to the good faith
estimate of the volume that Authorized Lab will achieve at the end of the first
complete half-year period (either the first two quarters or second two quarters
of a calendar year, as the case may be) until after the end of such first
complete half-year period, at which point the Authorized Lab will begin paying
Test Fees based on the actual volume reported during the first full half-year
period (and each



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION HAS BEEN OMITTED


preceding half-year period thereafter). For the avoidance of doubt,
notwithstanding the minimum amounts payable in accordance with the first
sentence of this Section 3.2(c), the full amount of all Test Fees collected by
Illumina and Sequenom from Authorized Labs shall be shared between the Parties
as set forth in Section 3.2(d) (Sharing of Test Fee Amounts.)


Notwithstanding the foregoing schedule, the Parties acknowledge that Illumina
has entered into agreements with Authorized Labs reflecting the annual Test Fee
calculations pursuant to the terms of the Agreement prior to the Fifth
Amendment. Illumina will not be required to amend those existing agreements or
alter its obligations with respect to those Authorized Labs under those existing
agreements, but Illumina will in good faith attempt to amend those agreements to
match the updated Test Fee calculation schedule set forth above on a
going-forward basis when Illumina otherwise amends or renews such agreements.


2.Section 3.4(a) is deleted in its entirety and replaced with:


Not later than forty five (45) calendar days after the last day of each calendar
quarter, Sequenom and Illumina each shall provide the other with a written Test
Fee and Royalty Report (each a “Test Fee and Royalty Report”), detailing
separately for Japan and the rest of the world other than Japan (i) the names of
all Third Party Authorized Labs for which that Party is obligated to collect
Test Fees, (ii) the degree of compliance by each such Third Party Authorized Lab
with its payment obligations under the applicable agreement therewith, (iii) the
aggregate number of Licensed NIPT LDT Tests performed by all such Authorized
Labs, including by Sequenom Parties and Illumina Parties, during that period,
(iv) the aggregate amount of Test Fees collected by such Party during that
period, including for its own Licensed NIPT LDT Test and those of its applicable
Affiliates, (v) the amount of the Test Fees collected by the reporting Party
that is owed to the other Party during that period based on the sharing
obligations set forth in Section 3.2(d) (Sharing of Test Fees), (vi) in the case
of Illumina, the aggregate Net IVD Sales and the Royalties owed to Sequenom
based on the Net IVD Sales, and the corresponding net sales and Royalties owed
to Sequenom based on sales of NIPT Components as provided for in Section
3.3(g)(iii)(B) above, (vii) all other consideration received by such Party
during that period that is subject to sharing hereunder and the amount thereof
owing to the other Party hereunder, (viii) in the case of Illumina, all amounts
paid by Illumina to CUHK during such period pursuant to the CUHK Licenses
(including all amounts paid or payable to CUHK after termination of such CUHK
Licenses, pursuant to the terms of any such CUHK License), including as set
forth in this Agreement in Section 3.2(d)(ii) and 3.3(e), (ix) a reasonably
detailed report on any anomalous activity during the period, such as a Third
Party’s licensee’s refusal to pay an owed amount or any other material exception
to the expected performance by such Authorized Lab in relation to this
Agreement, (x) the Patent Cost incurred by that Party, (xi) in the case of
Illumina, all amounts creditable in accordance with Section 3.1, and (xii) based
on the foregoing (i) through (xi), the net amount owed to the other Party for
that period before taking into consideration the other Party’s



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION HAS BEEN OMITTED


Test Fee and Royalty Report for the same period. Each Party shall provide its
quarterly Test Fee and Royalty Report in a Microsoft excel-compatible
spreadsheet (electronic and hard copy), or in another mutually acceptable
spreadsheet format. In the event that a University Licensor of Illumina under
any Pooled Patent requires in its University License additional reporting
relating to sales of NIPT LDT Tests, which reporting is not set forth in this
Agreement, upon Illumina’s request therefor, Sequenom shall include in its Test
Fee and Royalty Report such additional reporting.


3.Schedule 1 is deleted in its entirety and replaced with the attached new
Schedule 1. For clarity, Schedule 1A and 1B remain unchanged.


Except as expressly modified herein, the Agreement shall remain in full force
and effect in accordance with its terms. All capitalized terms not defined in
this Sixth Amendment shall have the meaning ascribed to them in the Agreement.


IN WITNESS WHEREOF, the Parties have signed this Sixth Amendment as of the dates
indicated below.



ILLUMINASEQUENOM
By:/s/ John LeiteBy:/s/ Michael F. MinahanName:John LeiteName:Michael F.
MinahanTitle:VP, Business DevelopmentTitle:SVP & General
ManagerDate:5/7/2020Date:5/8/2020










--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION HAS BEEN OMITTED


Schedule 1


[***]




*** Indicates confidential information omitted from the exhibit



